Citation Nr: 0933182	
Decision Date: 09/03/09    Archive Date: 09/14/09

DOCKET NO.  08-29 906	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Whether new and material evidence has been received 
sufficient to reopen a claim of entitlement to service 
connection for a back and leg disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Megan L. Engebretson, Associate Counsel


INTRODUCTION

The Veteran had active service from October 1942 to February 
1946.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 2007 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Nashville, Tennessee.

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  In a rating decision dated in December 1985, the RO 
denied service connection for a back disability.  The Veteran 
did not timely perfect an appeal of this decision.

2.  The evidence received since December 1985 while new, does 
not raise a reasonable possibility of substantiating the 
claim and is therefore not material.

3.  In a rating decision dated in September 1994, the RO 
denied service connection for a leg disability.  The Veteran 
did not timely perfect an appeal of this decision.

4.  The evidence received since September 1994 while new, 
does not raise a reasonable possibility of substantiating the 
claim and is therefore not material.



CONCLUSION OF LAW

1.  The December 1985 rating decision, which denied service 
connection for a back disability, is final.  38 U.S.C. 
§ 4005(c) (1982); 38 C.F.R. §§ 3.104(a), 3.160(d), 19.129, 
19.192 (1985).

2.  The evidence received since the December 1985 rating 
decision is not new and material and the claim for service 
connection for a back disability is not reopened.  38 
U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2008).

3.  The September 1994 rating decision, which denied service 
connection for a leg disability, is final.  38 U.S.C.A. 
§ 7105(c) (West 1991); 38 C.F.R. §§ 3.104(a), 3.160(d), 
20.302, 20.1103 (1994).  

4.  The evidence received since the September 1994 rating 
decision is not new and material and the claim for service 
connection for a leg disability is not reopened.  38 U.S.C.A. 
§ 5108 (West 2002); 38 C.F.R. § 3.156(a) (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

The VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326(a).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative of any information, and any 
medical or lay evidence, that is necessary to substantiate 
the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper 
notice from VA must inform the claimant of any information 
and evidence not of record (1) that is necessary to 
substantiate the claim; (2) that VA will seek to provide; and 
(3) that the claimant is expected to provide in accordance 
with 38 C.F.R. § 3.159(b)(1).  This notice must be provided 
prior to an initial unfavorable decision on a claim by the 
agency of original jurisdiction (AOJ).  Mayfield v. 
Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).  

In Kent v. Nicholson, 20 Vet. App. 1 (2006), the U.S. Court 
of Appeals for Veterans Claims (Court) clarified VA's duty to 
notify in the context of claims to reopen.  With respect to 
such claims, VA must both notify a claimant of the evidence 
and information that is necessary to reopen the claim and 
notify the claimant of the evidence and information that is 
necessary to establish entitlement to the underlying claim 
for the benefit that is being sought.  To satisfy this 
requirement, the Secretary is required to look at the bases 
for the denial in the prior decision and to provide the 
claimant with a notice letter that describes what evidence 
would be necessary to substantiate those elements required to 
establish service connection that were found insufficient in 
the previous denial.  

Here, the duty to notify was satisfied by way of a letter 
sent to the Veteran in October 2007 that fully addressed all 
notice elements and was sent prior to the initial AOJ 
decision in this matter.  The letter also informed the 
Veteran of the information necessary to reopen the claims, 
the bases for denial in the prior decisions, and the evidence 
necessary to substantiate those elements required to 
establish service connection that were found insufficient in 
the previous denials.  The letter provided notice regarding 
how disability ratings and effective dates are assigned if 
service connection is awarded.  See Dingess v. Nicholson, 19 
Vet. App. 473 (2006).  Because the letter informed the 
Veteran of what evidence was required to substantiate the 
claim and of the Veteran's and VA's respective duties for 
obtaining evidence, the Board finds that adequate notice has 
been provided.  

VA has a duty to assist the Veteran in the development of the 
claim.  This duty includes assisting the Veteran in the 
procurement of service treatment records and other pertinent 
records and providing an examination when necessary.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

VA has done everything reasonably possible to assist the 
Veteran with respect to his claims for benefits in accordance 
with 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159(c).  In a 
claim to reopen, VA's responsibility extends to requesting 
evidence from any new source identified by the claimant, and 
if that evidence is not new and material, the claim is not 
reopened, and VA's duties have been fulfilled.  VA does not 
have a duty to provide a VA medical opinion if the claim is 
not reopened.  See 38 U.S.C. § 5103A(f); 38 C.F.R. § 
3.159(c)(4)(C)(iii).  As discussed above, in this case, the 
AOJ complied with VA's notification requirements and informed 
the Veteran of the information and evidence needed to 
substantiate his claims.  The RO has obtained the Veteran's 
VA treatment records dated from December 1985 to March1987, 
March 1993 to March 1994, August 1997, and January 2007 to 
November 2007.  The Veteran did not identify any other 
pertinent records necessary to substantiate his claim.  Since 
no new and material evidence has been received, a VA medical 
opinion is not required.

II.  New and Material Evidence

In a December 1985 rating decision, the Veteran was denied 
service connection for a back disability because the 
disability was not related to the Veteran's service or 
service-connected disabilities.  At the time of the December 
1985 decision, the pertinent evidence of record included the 
Veteran's service treatment records and VA treatment records 
dated from May 1985 to December 1985.

The Veteran was denied service connection for a leg 
disability in a September 1994 rating decision because there 
was no indication that any leg disability was related to the 
Veteran's active service or service-connected disabilities.  
At the time of the September 1994 decision the pertinent 
evidence of record included VA treatment records dated from 
March 1993 to March 1994.

The December 1985 and decision became final based on the 
evidence then of record 38 U.S.C. § 4005(c) (1982); 38 C.F.R. 
§§ 3.104(a), 3.160(d), 19.129, 19.192 (1985).  The September 
1994 decision became final based on the evidence then of 
record.  38 U.S.C.A. § 7105(c) (West 1991); 38 C.F.R. 
§§ 3.104(a), 3.160(d), 20.302, 20.1103 (1994).  However, if 
new and material evidence is presented or secured with 
respect to a claim that has been disallowed the Secretary 
shall reopen the claim and review the former disposition of 
the claim.  38 U.S.C.A. § 5108; Manio v. Derwinski, 1 Vet. 
App. 140, 145 (1991).

New evidence means existing evidence not previously submitted 
to agency decision makers.  Material evidence means existing 
evidence that, when by itself or when considered with the 
previous evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the prior final denial of 
the claim sought to be reopened, and must raise a reasonable 
possibility of substantiating the claim.  38 C.F.R. § 
3.156(a).  In determining whether evidence is new and 
material, the credibility of the new evidence is to be 
presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).

The Court has clarified that, with respect to the issue of 
materiality, the newly presented evidence need not be 
probative of all the elements required to award the claim.  
Evans v. Brown, 9 Vet. App. 273 (1996).  However, it is the 
specified bases for the final disallowance that must be 
considered in determining whether the newly submitted 
evidence is probative.  Id.  Such evidence must tend to prove 
the merits of the claim as to each essential element that was 
a specified basis for that last final disallowance of the 
claim.  Id.

The Veteran filed his application to reopen a claim of 
entitlement to service connection for a back and leg 
disability in September 2007.  The pertinent evidence 
received subsequent to the December 1985 and September 1994 
rating decisions includes VA treatment records dated from 
December 1985 to March1987, March 1993 to March 1994, August 
1997, and January 2007 to November 2007.  The Veteran is 
service connected for weak feet.

In March 1987 the Veteran complained of lower back pain.  The 
Veteran stated he had suffered lower back pain since 1942 
when he had a spinal anesthetic.  He also complained of a 
fused spine.  Upon examination the Veteran had excellent 
range of motion in his spine without sciatic tension.  Upon 
x-ray the Veteran's disc spaces were well maintained but 
there was evidence of diffuse idiopathic skeletal 
hyperostosis.  

In September 1999 The Veteran was evaluated for a clothing 
allowance for a leg brace.  The Veteran certified that he 
wore a leg brace prescribed by his physician to treat his 
feet and ankle weakness.

In October 2007 the Veteran was seen in cardiology.  The note 
indicates that the Veteran had dry skin on his legs and 
ambulated well.  In November 2007 the Veteran was noted to 
have venous stasis changes in both his legs with some mild 
varicosities.  He also had a slow, but normal gait at that 
time.  He had hypermigmented macules and mild scaling on his 
shins.

The Board finds that new and material evidence has not be 
received sufficient to reopen the Veteran's claim of service 
connection for a back and leg disability.  The evidence does 
not connect the Veteran's back and leg disabilities to his 
active service or his service connected disabilities.  While 
there is evidence the Veteran has received some treatment for 
both his back and legs, there is no indication at any point 
that the disabilities treated are in anyway related to the 
Veteran's service or service-connected disabilities, and 
thus, while the evidence is new it is not material because it 
fails to establish an element missing from the previous 
rating decisions.

Specifically, the Veteran has only submitted one record of 
treatment for his back pain.  While the Veteran relates that 
he has had back pain since a spinal anesthetic in service, 
there is no new evidence of the date of the spinal anesthetic 
or whether it was related to or occurred during service.  
Additionally, the Veteran was seeking treatment more than 40 
years after service and there is no indication that he 
regularly sought treatment for a back disability.  Further, 
the Veteran has not sought treatment for back pain or other 
back disability since the 1987 visit.  While this evidence is 
new, it is not material because it does not establish, by 
medical evidence, that the Veteran's back disability is 
related to his service or service-connected disabilities.  

Additionally, there is no indication the Veteran's leg 
disability is related to his service or service-connected 
disabilities.  The treatment records do not establish that 
his dry skin or vein disability is related to his service or 
weak feet.  While the Veteran does wear leg braces, he 
indicates that this to treat his feet and ankles and Veteran 
stated in his April 2008 notice of disagreement that he is 
not claiming his leg disability is related to his foot 
disability.  Regardless of the Veteran's contention, there is 
no medical evidence linking any leg disability to the 
Veteran's service or service-connected disability.  So while 
the evidence of treatment for a leg disability is new, the 
evidence does not establish a link between that disability 
and service, and is thus not material.  As no new and 
material has been received, the claim is not reopened.

For the foregoing reasons, the Board finds that new and 
material evidence sufficient to reopen the claim of 
entitlement to service connection for a back and leg 
disability has not been received and the appeal must be 
denied.  As the Veteran has not fulfilled his threshold 
burden of submitting new and material evidence to reopen the 
finally disallowed claim, the benefit of the doubt doctrine 
is not applicable.  See Annoni v. Brown, 5 Vet. App. 463, 467 
(1993).


ORDER

New and material evidence having not been received, the 
application to reopen the claim of entitlement to service 
connection for a back and leg disability is denied.




____________________________________________
J. A. MARKEY
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


